Citation Nr: 1415637	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit on appeal.

The Veteran appeared and testified at a July 2011 videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

Tinnitus was not first manifested during active service; the competent and credible evidence is against a finding that tinnitus is related to military service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  These matters were further addressed during the July 2011 hearing.  The September 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order to show that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examinations in February 2011 with a February 2012 addendum.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, including the 2012 clarification, the examiner concluded that the Veteran's tinnitus was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the with a February 2012 VA clarification opinion from the February 2011 VA examiner; the association of  his DD Form 214; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his current tinnitus is related to his military noise exposure.  He described noise exposure from missiles, tanks, and ammunition in service.  His military occupational specialty was Multi-Channel Communication Equipment Operator.  

The service treatment records are absent complaints, findings or diagnoses of hearing impairment during service.  There is an undated audiogram in the service treatment records; however, the VA audiologist who conducted the February 2011 VA examination stated that the examination was performed utilizing Bekesy audiometry, revealing thresholds within normal limits bilaterally.  The Veteran did not complain of or report symptoms of tinnitus during his separation evaluation.

A VA treatment record reflects that his hearing was good.  The Veteran did not report any ringing in the ears or other problems with hearing at that time.  It appears that the Veteran first mentioned tinnitus in conjunction with his claim for service connection received in September 2009.  

The Veteran underwent a VA examination in February 2011, during which he reported pain behind the left ear with intermittent tinnitus behind that same year.  His military history was noted and considered by the examiner.  He endorsed in-service noise exposure from tanks and gunfire that occurred in conjunction with his training only.  He estimated that his noise exposure occurred approximate 2 to 3 times per week.  The Veteran could not recall whether he was required to use hearing protection during service.  

Post-service, he worked for a telephone company for 8 years and current works for American Airlines (past 19 years) in repairs.  The Veteran reported that he is monitored annually under a hearing conservation program and is required to use hearing protection.  He denied any recreational noise exposure.  When asked when his tinnitus began, the Veteran reported that it began "a couple years ago."  The examiner diagnosed intermittent tinnitus.  The examiner indicated that she could not provide an opinion as to the etiology of the Veteran's tinnitus without resort to speculation and then later in the examination report, she provided a negative nexus opinion.  She indicated that his tinnitus was less likely than not related to service because the Veteran had no in-service complaints of tinnitus, nor did he complain of tinnitus during treatment since service.  Moreover, she pointed out a 2006 VA treatment record showing that the Veteran's "hearing is good" and with no mention of tinnitus.  Additionally, the examiner's rationale for her negative opinion included the Veteran's post-service history of occupational noise exposure as evidenced by his continued monitoring under a hearing conservation program.  

During the Veteran's July 2011 videoconference hearing, he reported that during service he was treated for ringing in the ears.  He said he was given ear drops and pain medication for treatment and was told to go back to work.  He did not have swelling, but had headaches and ringing in the left ear.  The Veteran testified that his left ear ringing continued after his military service. 

In light of the conflicting opinions contained in the February 2011 examination report, the Board remanded the Veteran's claim for a supplemental medical opinion.  This was provided in February 2012 by the VA audiologist who performed the February 2011 VA examination.  She supplemented her 2011 negative opinion by conclusively finding that the Veteran's tinnitus is less likely than not related to his military service.  In reaching this conclusion she supplemented her February 2012 negative opinion by stating that the Veteran reported that his tinnitus only started a couple years ago, and it is more likely than not related to his hearing loss.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to diagnose tinnitus, as it is a completely subjective disorder.  Although the Board notes that the Veteran is credible to report the development of tinnitus, the record contains conflicting information regarding the onset of tinnitus.  During his 2011 examination the Veteran reported that his tinnitus began in a couple years ago.  During his 2011 hearing, he reported left ear hearing loss with its onset during service.  The Board finds statements offered directly to health care specialists to be inherently more credible than those offered to the RO or the Board in support of a claim.  The Board notes additionally that no treatment records prior to his 2011 examination show complaints of tinnitus or hearing loss even though records contain complaints of other physical and psychiatric symptoms.  The Veteran first asserted he had tinnitus in conjunction with his 2009 claim for service connection.  As such, the Board cannot find the Veteran's statements of onset in service and continued symptoms of tinnitus thereafter to be credible. 

The Board has considered the Veteran's testimony, medical records, and VA examination reports.  However, a medical professional has found that the Veteran's tinnitus is not likely due to his in-service noise exposure due to his significant post-service noise exposure and the onset of his symptoms over 25 years after discharge from service. 

In summary, the medical evidence of record addressing the etiology of the Veteran's tinnitus indicates that it is not related to service.  The Veteran's statements regarding onset are conflicting, and there is no complaint of tinnitus prior to 2009.  For these reasons, and considering all of the other evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


